DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on April 20, 2020 has been considered by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 1-20 is:
Regarding claims 1-20, the prior art does not teach or fairly suggest in combination with the other claimed limitations a system for positioning a flexible jumper having a first jumper end and a second jumper end, wherein the system comprises: an x-axis oriented rail; wherein the x-axis oriented rail is comprised of a first track; further wherein the system further comprises a first carriage; wherein the first carriage is slidably connected to the first track; a y-axis oriented rail; wherein the y-axis oriented rail is substantially orthogonal to the x-axis oriented rail in a first plane; further wherein the y-axis oriented rail further comprises a vertical track; further wherein the system further comprises a bracket element; further wherein the bracket element is slidably attached to the vertical track; a z-axis oriented rail; wherein the z-axis oriented rail is substantially orthogonal to the first plane; further wherein the z-axis oriented rail is comprised of a second track; further wherein the system further comprises a second carriage; wherein the second carriage is slidably connected to the second track; further wherein the bracket element is secured to the z-axis oriented rail so that the bracket element and z-axis oriented rail move together within at least a second plane; a first mounting tool, wherein the first mounting tool is attached to the first carriage; further wherein the first mounting tool comprises a first mounting surface for attaching to the first jumper end; and a second mounting tool, wherein the second mounting tool is attached to the second carriage; further wherein the second mounting tool comprises a second mounting surface for attaching to the second jumper end.
This limitations are found in claims 1-20, and is neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Williams (US 2005/0070150), Kameda et al (US 2014/0273612), Dibner (US 1,822,693) and Loukotsky (US 3,556,310) disclose a system for electrical cables.
5.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.


May 25, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848